Citation Nr: 0322118	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for skin growths, 
claims as due to herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's PTSD is manifest by depressed mood, chronic sleep 
impairment, mild memory loss, difficulty in establishing and 
maintaining effective work and social relationships, as well 
as occupational and social impairment with reduced 
reliability and productivity.

3.  The competent medical evidence does not show that the 
veteran's PTSD is manifest by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

4.  There is no competent medical evidence that the veteran 
currently has skin growths.

5.  Service connection was previously denied for a skin 
disorder, claimed as due to Agent Orange exposure, by a 
February 1989 Board decision.

6.  The evidence submitted to reopen the veteran's claim of 
chloracne either does not bear directly and substantially 
upon the specific matter under consideration, or it is 
cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2002).

2.  Service connection is not warranted for skin growths, 
claimed as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).

3.  The February 1989 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (38 U.S.C.A. § 7104(b) (West 2002)); 38 C.F.R. § 
19.104 (1988) (38 C.F.R. § 20.1100 (2002)).

4.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
chloracne, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by a variety of 
documents, such as the July 2000 rating decision, the 
respective Statements of the Case (SOCs) promulgated in 
October 2000 and March 2001, the multiple Supplemental 
Statements of the Case (SSOCs), and correspondence dated in 
April and September 2002.  Among other things, these 
documents informed the veteran of the applicable criteria for 
a higher disability rating for his PTSD, the standard for 
determining whether new and material evidence had been 
presented, and the standard for establishing service 
connection including the requirement that there had to be 
competent medical evidence of a current disability.  In 
addition, the correspondence dated in April 2002 specifically 
addressed the applicability of the VCAA to the issues on 
appeal; the March 2001 SOC, which addressed the skin claims, 
included a summary of the pertinent statutory provisions; and 
the most recent SSOC promulgated in June 2003, which 
addressed all of the issues on appeal, included a summary of 
the pertinent regulatory provisions.  As such, the veteran 
was kept apprised of what he must show to prevail in his 
claim, what information and evidence he was responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board finds that it does 
not appear the veteran has not identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Further, the Board notes that the veteran has been accorded 
multiple VA medical examinations with respect to his PTSD 
claim, the most recent in October 2002.  Although the 
veteran's representative requested in an August 2003 
statement that a current examination was warranted to 
ascertain the current occupation impairment posed by the 
veteran's PTSD, the Board finds that no such examination is 
necessary.  The last examination in October 2002 occurred 
less than a year ago, it contained a comprehensive evaluation 
of the veteran's PTSD, and the examiner reviewed the 
veteran's claims folder in conjunction with this examination.  
Moreover, the veteran has not indicated that the disability 
has increased in severity since the last examination, and, 
without such an indication, the Board finds that no new 
examination is warranted.  See 38 C.F.R. § 3.327(a) 
(reexaminations will be required where evidence indicates 
that there has been a material change in disability); see 
also VAOPGCPREC 11-95 (the duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted).  In addition, for the reasons stated below, the 
Board finds that a medical examination or opinion is not 
warranted with respect to the veteran's skin claims.  As 
such, the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

I.  PTSD

Background.  The record reflects, in part, that the veteran 
had active service in the Republic of Vietnam, and that he 
was awarded the Combat Action Ribbon.

Service connection was established for PTSD by an August 1995 
rating decision, which assigned an initial rating of 30 
percent.

The veteran initiated his current increased rating claim in 
August 1999.  He subsequently underwent a VA psychiatric 
examination in October 1999.  At this examination, he 
reported that he still thought constantly about Vietnam; that 
he continued to have nightmares, occasional flashbacks, and 
constant insomnia; that he continued to be hypervigilant, and 
responded to loud noises; and that the sight of helicopters, 
even the smell of diesel fuel, precipitated his flashbacks.  
In addition, he indicated problems with depression and anger.  
It was also noted that he had been married for 22 years, had 
3 children, and that one of the problems in his marriage was 
that he was constantly on guard, especially at nighttime, and 
that this had led to difficulties with his wife and had 
affected their relationship.  Further, he reported that he 
had been self-employed for the last 17 years, working with 
overhead garage doors.  However, he reported that he 
continued to struggle with this work, and that it got more 
and more difficult.  Socially, he had a few close friends who 
were all Vietnam veterans, although they had not been 
stationed with them.  He reported that he had trouble in 
trusting other people, especially those who did not have 
Vietnam experiences.  

On mental status examination, it was noted that the veteran 
came to the interview wearing a Marine Corps t-shirt, 
camouflage color, and wore a pin of his Marine Corps unit.  
He maintained good eye contact, and appeared to be of above 
average intelligence.  In addition, it was noted that his 
interaction with the examiner, but that he was somewhat 
disturbed that no records were available, and he felt at a 
disadvantage.  Speech was found to be spontaneous, normal 
productive, relevant, and coherent.  His mood was found to be 
depressed, as was his affect.  In fact, it was noted that he 
was no the verge of tears several times as he talked about 
his experiences and cried a few times.  Regarding memory, it 
was noted that he was able to recall 2 out of 3 objects after 
several moments.  He also performed a digit span of five 
forward and five in reverse.  Further, his recent memory was 
grossly intact, and his remote memory was within normal 
limits.  He was found to be alert and oriented to person, 
place, time, and person.  With respect to his concentration, 
it was noted that he performed serial sevens with minimal 
difficulty, that his mathematics appeared to be grossly 
intact, and that his fund of knowledge appeared to be normal 
for his age.  In regard to reality testing it was noted that, 
other than his flashbacks, he denied hallucinatory phenomenon 
although he reported that he did hear "noises" at times.  
As for abstractions, he was able to note the similarity 
between a rose and a tulip.  His judgment was found to be 
grossly intact.  

Following examination of the veteran, the examiner diagnosed, 
in part, PTSD.  Moreover, the examiner stated that the 
veteran's current global assessment of functioning (GAF) 
score was 55, and that his highest GAF over the last year was 
also in the range of 55.  It is noted that GAF scores of 51 
to 60 moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).

Also of record are various treatment records from the Vet 
Center, including a June 2000 treatment update.  This 
document included a summary of the veteran's in-service 
stressor, as well as his post-service symptomatology.  Among 
other things, it was noted that the veteran reported the 
following symptoms: nightmares; flashbacks; intrusive 
thoughts; reactive to situations that reminded him of the 
combat zone; poor anger management; a long history of social 
isolation following Vietnam; did not trust easily; usually 
avoided crowds and stayed on the fringes with his back to the 
wall; hypervigilance; was easily irritated, especially by 
loud and boisterous people; hypersensitivity; and difficulty 
with intimacy and would start an argument to help his 
anxiety.  Specific examples were also cited regarding his 
reported symptomatology.  Diagnoses included PTSD.  Further, 
his current GAF score was found to be 45.  It is noted that 
GAF scores of 41 to 50 reflect serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.

By the July 2000 rating decision, the RO granted an increased 
rating of 50 percent.  The veteran appealed this decision to 
the Board, contending that a higher rating was warranted.

The record reflects that the veteran received VA psychiatric 
treatment on various occasions for his PTSD from 2001 to 
2002.  Records from January 2001 note that mental status 
examination showed him to be alert, with neat work clothes, 
speech normal, mood "depressed," and affect broad and 
fairly relaxed.  Further, he was found to be organized and 
coherent, really articulate.  There was no evidence of 
psychosis.  He reported that there had been times when he did 
not want to go on with life, especially when business was 
bad, but he denied ever making specific plans or having 
intent to harm himself.  He also denied homicidal ideation or 
intent to harm others.  Overall impression was typical PTSD 
symptoms following significant combat exposure.  A GAF score 
of 42 was assigned.

Records from March 2001 reflect that mental status 
examination showed the veteran to be alert, with normal 
speech, and his mood anxious with him seemingly a bit on the 
edge of his seat.  However, he elaborated a fair amount, and 
had a relaxed tone of speech about him.  He was also found to 
be organized and coherent.  There was no suicidal ideation.

Subsequent records from June 2001 reflect that mental status 
examination showed the veteran to be alert, casual, mood 
anxious, and affect with good range.  He was again found to 
be organized and coherent, with focus on medical issues.  
There was no suicidal ideation.  Impression was PTSD, 
improvement with combination of therapy and medications.

Records from September 12, 2001, note that the veteran was 
deeply affected by the events the previous day in New York 
and Washington, D.C.  Mental status examination showed him to 
be alert, anxious, and tense but more relaxed as time went 
on.  It was noted that he was talkative that day, and quite 
articulate about feelings and analogies.  He was still found 
to be organized and coherent, with no suicidal ideation.  
Impression was PTSD with exacerbation.

Subsequent records from December 2001 note that mental status 
examination showed him to be alert, with tired mood after 
spending the day cutting and splitting wood.  It was noted 
that he did not endorse the word depressed.  Affect was found 
to be a bit on the reserved side.  Nevertheless, he was still 
found to be organized and coherent, with no suicidal 
ideation.

Records from January 2002 reflect that mental status 
examination showed the veteran to be an alert, casual man.  
His speech was found to be normal, and his mood a little wary 
but superficially comfortable.  He was again found to be 
organized and coherent, expressing clearly his love for wife 
and family.  No suicidal ideation was voiced.

The veteran underwent a new VA psychiatric examination in 
October 2002, at which the examiner noted that the claims 
folder had been reviewed.  In addition, it was noted that the 
veteran was currently self-employed as a construction 
contractor, and had been so for the past 18 years.  He 
reported that he worked alone because everything could 
trigger his flashbacks and anger outbursts, and that this was 
why he was trying to stay away from people, which effected 
his work quite significantly.  He also reported that he had 
experienced intrusive thoughts and memories related to his 
military experiences; that his symptoms had become worse 
since the war began in Afghanistan; that he had nightmares 3 
times a week, and described the circumstances thereof; that 
he relived his experiences through flashbacks, loud noises, 
helicopters, certain smells, certain roads, and certain 
faces; and that he experienced feelings of anger, irritation, 
and depression.  Further, it was noted that he had been 
married for 25 years, but that his spouse was in counseling 
with him many times because of the altercations that resulted 
from his anger outbursts and isolated life.  

On mental status examination, he was found to be fairly 
groomed, casually dressed with adequate hygiene.  There were 
no involuntary movements or specific mannerisms.  His speech 
was found to be normal in process.  Although he was guarded 
in the beginning of the interview, he exhibited no abnormal 
behavior of specific mannerisms.  He reported that his mood 
was sad, and that his affect was intense.  In addition, he 
denied suicidal or homicidal ideations.  His thoughts were 
found to be goal directed, interrupted by periods of halting 
which reflected his distraction and preoccupation when he was 
recalling the events in combat zones.  Thought content was 
not delusional, and he denied any hallucinations or 
illusions.  He was found to be oriented times three.  
Further, he registered the three, and recalled the three 
after 5 minutes.  Nevertheless, he could not spell the word 
"world" backwards, misplacing 3 letters.  Moreover, he 
could not do serial three correctly, stopped at three steps.  
He only did one step in serial seven.  His cognitive skills 
in general showed impairment in the attention and 
concentration.  Similarly, he had impairment in immediate 
recall and short term memory.  However, his long term memory, 
insight into the nature of his illness, as well as his 
judgment were found to be fairly intact.

Following examination of the veteran, the examiner diagnosed 
PTSD.  Moreover, the examiner commented that based upon the 
evaluation and observation of the veteran during this 
examination, he believed the veteran's occupational and 
interpersonal relatedness and social functioning were 
reflected in his GAF score of 55.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
PTSD.  

Initially, the Board notes that the veteran's PTSD is not 
manifest by suicidal ideation.  Although the veteran reported 
in January 2001 that there had been times when he did not 
want to go on with life, especially when business was bad, he 
denied ever making specific plans or having intent to harm 
himself.  The subsequent VA outpatient treatment records from 
2001 to 2002 showed no evidence of suicidal ideation.  
Further, he denied such at the October 2002 VA psychiatric 
examination.

There is no competent medical evidence which reflects that 
the veteran engages in obsessional rituals which interfere 
with routine activities.

The Board further notes that the competent medical evidence 
does not show that the veteran's PTSD has resulted in his 
speech being intermittently illogical, obscure, or 
irrelevant.  At the October 1999 VA psychiatric examination, 
his speech was found to be spontaneous, normal productive, 
relevant, and coherent.  The 2001 to 2002 VA outpatient 
treatment records consistently noted that he was coherent.  
Moreover, the October 2002 VA psychiatric examination found 
his speech to be normal in process.

The Board acknowledges that the veteran has complained on 
various occasions regarding feelings of depression, and he 
has been found to have depressed mood.  However, depressed 
mood is one of the symptoms listed for a schedular rating of 
30 percent, and, as such, does not support a rating in excess 
of 50 percent.  Further, the competent medical evidence does 
not show that his depressed mood is of such severity to 
constitute near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively.  For example, he was consistently found to be 
coherent and organized in the 2001 to 2002 VA outpatient 
treatment records.  In addition, on the October 2002 VA 
psychiatric examination, his thoughts were found to be goal 
directed, his thought content was not delusional, and his 
judgment was found to be fairly intact.

Similar to depressed mood, the competent medical evidence 
reflects that the veteran's PTSD has resulted in chronic 
sleep impairment, as well as mild memory loss, both of which 
correspond to the schedular rating of 30 percent.  As such, 
these findings do not support his claim for a rating in 
excess of 50 percent.

The Board also acknowledges that the veteran has complained 
of problems regarding anger and irritability, and that his 
anger outbursts had caused problems with his marriage.  
Moreover, the June 2000 treatment update from the Vet Center 
noted that his symptoms included poor anger management, and 
that he was easily irritated.  However, the record does not 
reflect that his anger and irritability is of such severity 
to constitute impaired impulse control with periods of 
violence.  In fact, the veteran denied any intent to harm 
others in the January 2001 VA outpatient treatment records.

The competent medical evidence does not show that the 
veteran's PTSD has resulted in spatial disorientation.  For 
example, the October 1999 VA psychiatric examination found 
him to be oriented to person, place, time, and person.  
Further, the more recent October 2002 VA psychiatric 
examination found him to be oriented times three.

Moreover, the competent medical evidence does not show that 
the veteran's PTSD has resulted in neglect of personal 
appearance and hygiene.  On the recent October 2002 VA 
psychiatric examination, he was found to be fairly groomed, 
casually dressed with adequate hygiene.  

The Board acknowledges that the veteran's PTSD is manifest by 
social and occupational impairment, to include increasing 
difficulty with his career as a construction contractor.  
Nevertheless, the Board finds that the competent medical 
evidence does not reflect that this impairment is of such 
severity to constitute difficulty in adapting to stressful 
circumstances (including work or a worklike setting); nor 
inability to establish and maintain effective relationships; 
nor deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Despite his 
occupational impairment, the veteran still works as a 
construction contractor, and has done so for many years.  
Similarly, in spite of the problems with his spouse, he has 
been married for over 20 years.  He also has a few close 
friends, all of whom appear to be fellow Vietnam veterans.  
Moreover, the most recent VA psychiatric examination in 
October 2002 assigned a GAF score of 55, indicating no more 
than moderate impairment.  As such, the Board finds that the 
severity of the veteran's occupational and social impairment 
is appropriately reflected by the current rating of 50 
percent, to include difficulty in establishing and 
maintaining effective work and social relationships, as well 
as reduced reliability and productivity.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Skin

General Background.  The veteran contends, in essence, that 
he developed skin problems as a result of Agent Orange 
exposure while on active duty in the Vietnam.

As mentioned above, the record reflects the veteran had 
active service in the Republic of Vietnam.  However, his 
service medical records contain no findings indicative of 
skin growths or chloracne.  In fact, his skin was clinically 
evaluated as normal on both his February 1968 enlistment 
examination and his March 1970 release from active duty 
examination.  

Service connection was denied for a skin disorder, claimed as 
a residual of Agent Orange exposure, by a February 1989 Board 
decision.  The evidence on file at the time of this decision 
included private medical records dated from 1972 to 1973, VA 
outpatient treatment records dated in 1976, reports of VA 
hospitalization dated in March and July 1976, and reports of 
VA medical examination dated in March 1981 and May 1988.

In pertinent part, the Board notes that the private medical 
records showed treatment for a scrotal rash in February 1973.

Neither the VA outpatient treatment records nor the reports 
of VA hospitalization contained any pertinent findings 
regarding the veteran's skin.

The March 1981 VA medical examination noted, in part, that 
the veteran had periodic itching of his palms and soles with 
small blisters occurring during the change of seasons.  A 
dermatology consultation resulted in an impression of 
dyshidrotic skin of the hands and soles.

The May 1988 VA medical examination found, in part, that the 
veteran's skin was clear, with no evidence of areas of rash, 
eythema, or weeping.  Diagnoses included history of 
dishidrosis with good present control with medication.

In the February 1989 decision, the Board found that the 
veteran's current skin disorder had been diagnosed as 
dishidrosis by history, and was first demonstrated after 
service.  The Board also found that inasmuch as the condition 
was not chloracne, then it had not been demonstrated that 
there was an etiological relationship between Agent Orange 
exposure and the veteran's skin disorder.  Accordingly, his 
claim was denied.

The evidence added to the file since the February 1989 Board 
decision includes various VA medical records, including 
records from the Vet Center and VA medical examination 
reports, which cover a period from 1983 to 2002.  However, 
these records primarily concern treatment for the service-
connected PTSD.  In addition, records dated in 2002 note 
treatment for right wrist pain.  Although a June 2000 
treatment update report noted that the veteran's general 
medical conditions included skin rash (chloracne), there are 
no diagnoses of skin growths or chloracne that is supported 
by objective medical findings.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) (West 2002), 
which states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the March 2002 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin growths, to include as due 
to herbicide exposure, and that new and material evidence has 
not been received to reopen a claim of service connection for 
chloracne.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.

There is no competent medical evidence of record to support a 
finding that the veteran currently has any skin growths.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Similarly, there is no competent diagnosis of chloracne that 
is based upon objective medical findings.  The only reference 
to such is in the June 2000 treatment update report from the 
Vet Center, which lists it as one of the veteran's general 
medical conditions.  However, this report was in regard to 
the service-connected PTSD, and did not make any objective 
findings regarding the veteran's skin.  Moreover, this report 
was completed by licensed clinical social workers.  As such, 
the record does not show that either of these individuals had 
received the necessary training and/or education to qualify 
them to make a competent medical diagnosis regarding whether 
the veteran has a current skin disability, to include 
chloracne.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
[factors for consideration in assessing the medical 
competence to render an opinion as to medical causation 
include specific expertise in the relevant specialty and 
actual participation in the treatment].  

Based on the foregoing, the Board finds that the additional 
evidence received to reopen the veteran's claim contains no 
competent medical finding of chloracne.  Therefore, the Board 
must conclude that the additional evidence does not does not 
bear directly and substantially upon the specific matter 
under consideration, and it is not by itself or in connection 
with evidence previously assembled so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, new and material evidence has not 
been received pursuant to 38 C.F.R. § 3.156(a).

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for skin growths claimed as due to herbicide 
exposure, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz, supra.  Moreover, the Board 
has determined that new and material evidence has not been 
received to reopen the claim of service connection for 
chloracne.

As an additional matter, the Board notes that the veteran was 
not accorded a medical examination with respect to either of 
his skin claims.  However, inasmuch as the record is devoid 
of any competent medical evidence indicating he has a current 
skin disability that is supported by objective medical 
findings, no such examination is warranted based on the facts 
of this case.  Moreover, 38 C.F.R. § 3.159(c)(4)(iii) 
specifically states that an examination is to be provided in 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  (Emphasis added).  
Since new and material evidence has not been received, no 
examination is permitted in regard to the chloracne claim.


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
is denied.

Entitlement to service connection for skin growths, claims as 
due to herbicide exposure, is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for chloracne, 
the benefit sought on appeal is denied.  


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

